Citation Nr: 1434382	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-14 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center (RO) in Wichita, Kansas


THE ISSUE

Whether the appropriate amount of attorney fees payable is $37,512.60.


ATTORNEY FOR THE BOARD

David Gratz, Counsel








INTRODUCTION

The appellant is the Veteran's attorney.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 letter issued by the Department of Veterans Affairs (VA) RO in Wichita, Kansas, which informed the Veteran's attorney that it had instructed the Veteran's guardian to pay him $32,552.10.  The appellant filed his notice of disagreement in July 2011.  In April 2012, the RO issued a statement of the case wherein it revised the amount due to the attorney down to $31,657.08, and instructed the attorney to repay the Veteran's guardian $865.02.  The appellant filed a substantive appeal in May 2012.


FINDINGS OF FACT

1.  In January 2008, the Veteran and his private attorney agreed to a contract wherein the Veteran agreed to pay a fee equal to 30 percent of the total amount of any past-due benefits awarded to him.

2.  In a March 4, 2010 rating decision, the RO granted three claims (service connection for schizophrenia, rated 100 percent; special monthly compensation for aid and attendance; and basic eligibility to Dependents' Educational Assistance) implicating past-due benefits.

3.  VA paid the Veteran's guardian $125,042.00 on August 30, 2010.

4.  In April 2011, the RO advised the Veteran's attorney that it had instructed the Veteran's guardian to pay him $32,552.10, or 30 percent of the past-due benefits from the effective date of the awards to the date of the March 2010 decision.

5.  In July 2011, the attorney asserted that he should be paid 30 percent of past-due benefits from the effective date of the awards to the date of VA's actual payment of past-due benefits in August 2010, rather than 30 percent of past-due benefits from the effective date of the awards to the date of the decision granting benefits in March 2010; he also asserted that no motion had been filed by either VA or the Veteran's guardian for VA Office of General Counsel review of the fee agreement for an excessive or unreasonable fee within 120 days from the date of the final VA action, and that as such the RO lacks the authority to review the reasonableness of the fee.

6.  In April 2012, the RO ordered the attorney to make arrangements to repay the Veteran's conservator $865.02, because the RO had erroneously calculated the amount owed to the attorney using March 31, 2010-and not the actual date, March 4, 2010-as the date of the RO's decision granting benefits.


CONCLUSION OF LAW

VA lacks jurisdiction over the question of whether the appropriate amount of attorney fees payable is $37,512.60 because no motion from either VA or the Veteran (or his guardian) was made within 120 days from the date of the final VA action and the RO's April 2012 determination is vacated.  38 U.S.C.A. § 5904(c)(3)(A); 38 C.F.R. § 14.636(h)(4)(i) (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  All evidence pertinent to the appellant's claim has been obtained and fully developed.  The appellant has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

Analysis

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2002).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys to charge fees for representation after an agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, and a notice of disagreement has been filed with respect to that decision on or after June 20, 2007.

In May 2008, VA revised and renumbered the regulatory provisions governing attorney fee agreements and payment of attorney fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2013).  The revised regulations generally are applicable to cases where a notice of disagreement is filed with respect to a challenged VA decision on, or after, June 20, 2007.  Id.

In this case, for reasons explained below, the Board concurs with the appellant that VA lacks jurisdiction to review the fee agreement between the Veteran and his attorney for an excessive or unreasonable fee because no motion from either VA or the Veteran (or his guardian) was made within 120 days from the date of the final VA action.  38 U.S.C.A. § 5904(c)(3)(A); 38 C.F.R. § 14.636(h)(4)(i) (2013).  Consequently, the Board takes no position on the amount, if any, that either party to the January 2008 Attorney/Client Contingent Fee Contract owes to the other.

In January 2008, the Veteran and his private attorney contracted, in pertinent part:

Client agrees to pay a fee equal to 30 percent (30%) of the total amount of any past-due benefits awarded to Client.  The Client and the Attorney agree that the contingent fee provided for herein shall be considered earned upon an award of past-due benefits to the Client resulting from any issue or argument implicated by the case for which the Client hired the Attorney.  It is understood that the Client will pay the fees due under this agreement directly to the Attorney from any past-due benefits awarded as a result of the Attorney's successful representation in obtaining compensation or additional compensation for the client....The fee called for in this agreement shall NOT be withheld from past-due benefits awarded by [VA].  [See p. 3.  Emphasis in original; formatting removed.]

In a March 4, 2010 rating decision, the RO granted three claims (service connection for schizophrenia, rated 100 percent; special monthly compensation for aid and attendance; and basic eligibility to Dependents' Educational Assistance) implicating past-due benefits.  VA paid the Veteran's guardian on August 30, 2010.

In April 2011, the RO sent the attorney a letter citing to the 30 percent fee in the contract.  The RO advised that "Funds were withheld [by VA, from the Veteran's guardian] pending action on an issue unrelated to the appeal [namely, finding a competent conservatorship for the Veteran], and additional funds accumulated between the decision date [March 4, 2010] and the date benefits were released [August 30, 2010].  This letter is to confirm we instructed the veteran's guardian to pay you $32,552.10, or 30 percent of the past-due benefits from the effective date to the date of decision.  In your February 2011 letter, you claimed you should receive an additional $4,990.50 based on the funds that accumulated after the BVA decision."  The RO cited 38 C.F.R. § 14.636(h)(3) for the proposition that the lump sum payment from which the attorney's fee is to be calculated is "the total amount of recurring cash payments that accrued between the effective date of the award...and the date of the grant of the benefit."  While the RO conceded that this provision applies to withholding fee agreements, it found that the attorney "provided no argument that this situation should be defined or treated differently [from a withholding fee agreement].  There is also no evidence or argument...showing you provided services of any reasonable value following the decision [granting the benefits sought]."

The Board notes that the April 2011 letter was not a decision by the RO for VA benefits.  Instead, the Board finds that the letter was merely advice provided by the RO to the Veteran's fiduciary and how that information is used is not enforceable by VA as this is a dispute between the attorney and the appellant.

In July 2011, the attorney filed a notice of disagreement with the RO's letter.  The attorney asserted that he should be paid $37,512.60-which is 30 percent of past-due benefits from the effective date of the awards to the date of VA's actual payment of past-due benefits, rather than $32,552.10-which is 30 percent of past-due benefits from the effective date of the awards to the date of the decision granting benefits.  In support of his position, the attorney made two arguments.  First, 38 C.F.R. § 14.636(h)(3) is inapplicable to non-withholding fee agreements.  Second, although 38 U.S.C.A. § 5904(c)(3)(A) [and 38 C.F.R. § 14.636(h)(4)(i)] provide for VA Office of General Counsel review of a fee agreement for an excessive or unreasonable fee upon motion from VA itself or the Veteran's guardian within 120 days from the date of the final VA action, no such motion was made in this case.  Absent such timely motion, the RO's reading 38 C.F.R. § 14.636(h)(3) into the contract, and its discussion of the "reasonable value" provided by the attorney following the decision to grant benefits, is a review of the reasonableness of the fee which was beyond the scope of the RO's authority.

In April 2012, the RO sent the attorney a statement of the case.  The RO disagreed, without explanation, with the attorney's first argument that 38 C.F.R. § 14.636(h)(3) is inapplicable to non-withholding fee agreements.  The RO further asserted that past-due benefits should be calculated from the effective date to the date of the decision-and not to the date of VA's actual payment of past-due benefits-because "delays due to administrative procedures necessary to secure a reliable, competent conservatorship for an incompetent veteran do not increase the amount of attorney fees payable."  Finally, the RO asserted that the amount that it had initially calculated as what the Veteran's conservator owed the attorney was excessive, and that the appellant should make arrangements to repay the Veteran's conservator $865.02.  The RO explained that it had erroneously calculated the amount owed to the attorney using March 31, 2010-and not the actual date, March 4, 2010-as the date of the RO's decision granting benefits.

In May 2012, the appellant filed a substantive appeal.  The appellant argued that the RO exceeded its authority by instructing the Veteran's guardian as to the amount of the fee.  The appellant also reiterated his two arguments from the July 2011 notice of disagreement, and argued that the RO exceeded its authority by instructing him to repay the Veteran's guardian $865.02 based on its interpretation of the fee due.

The Board concurs with the appellant that VA lacks jurisdiction over the question of whether the appropriate amount of attorney fees payable is $37,512.60 because, as discussed above, the April 2011 letter was not a decision by the RO for VA benefits.  Instead, the letter was merely advice provided by the RO to the Veteran's fiduciary and how that information is used is not enforceable by VA as this is a dispute between the attorney and the appellant.  Moreover,  no motion from either VA or the Veteran (or his guardian) was made within 120 days from the date of the final VA action.  38 U.S.C.A. § 5904(c)(3)(A); 38 C.F.R. § 14.636(h)(4)(i) (2013).  Thus, the April 2012 Statement of the Case from the RO setting the amount due from the Veteran to the attorney and the amount of overpayment due from the attorney to the Veteran is hereby vacated.

As the amount due is outside the scope of VA's jurisdiction in this case, the Board leaves to the Veteran's guardian and the appellant the task of interpreting for themselves whether "30 percent of the total amount of any past-due benefits awarded to Client," as specified in the January 2008 contract, means 30 percent of past-due benefits from the effective date of the awards to the date of VA's actual payment of past-due benefits (i.e., August 30, 2010), or 30 percent of past-due benefits from the effective date of the awards to the date of the decision granting benefits (i.e., March 4, 2010).


ORDER

VA lacks jurisdiction over the question of whether the appropriate amount of attorney fees payable is $37,512.60 and the Regional Office is directed to vacate its April 2012 Statement of the Case; the appeal is otherwise dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


